*790Defendant’s claims regarding the sufficiency of the plea allocution are unpreserved for appellate review as a matter of law (CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636; People v Mattocks, 100 AD2d 944). Moreover, reversal is not warranted in the interest of justice because the record of the allocution establishes that defendant knowingly and voluntarily pleaded guilty (see, People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067).
Finally, we perceive no basis for concluding that the sentence imposed, which was the product of a negotiated plea, warrants modification in the interest of justice (People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Titone, J. P., Thompson, Bracken and Rubin, JJ., concur.